DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors because it contains more than twenty pages. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (2016/0114484, hereinafter Nakayama). 	Regarding claim 1, Nakayama discloses an apparatus comprising an inspection circuit that includes inspection strain sensing elements 116, 118, 120, 122, 124, 126, 128, 130 (See Figs. 3 and 5) disposed in stress concentration areas of a respective strain element (leg) 98, 100, 102, 104 each having a respective arm and beam, wherein the strain sensing elements are configured to detect a component, in a specific direction, of a stress that occurs in the strain element (See Pg. 4, Paras. 0072 – 0084).
 	Regarding claim 2, the stress concentration areas, where the inspection strain sensing elements are disposed, are each constituted by (i) an area where a stress that occurs in the strain element when an external force in any of the plurality of directions is applied to the strain element is maximum and (ii) a vicinity of the area (See Pg. 4, Paras. 0079 – 0080 and Pg. 5, Paras. 0088 – 0097).  
 	Regarding claim 3, a processor (controller) 74 is configured to determine whether or not there is plastic deformation of the strain element by comparing (i) a threshold corresponding to a stress that causes plastic deformation to occur in any one or more of the stress concentration areas when an external force in the specific direction is applied to the strain element and (ii) the component of the stress detected by the inspection circuit (See Pg. 5, Paras. 0088 – 0097).

 	Regarding claim 5, the plurality of directions are the following six directions: directions parallel to respective three orthogonal axes; and directions of rotation about the respective three orthogonal axes (See Pg. 4, Para. 0079, Pg. 5, Paras. 0090 and 0096). 	Regarding claim 6, the strain element includes a core portion 106 configured to receive a force; a frame portion 95, 96 fixed to the core portion; leg portions 98, 100, 102, 104 having respective arm portions that connect the core portion and the frame portion; and a respective flexure portion that resides between the frame portion and the arm portion (See Fig. 3).

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Sakano (7,437,954) discloses a six-axis force sensor. 	Ichige (2006/0037409) discloses a rotary type component force measuring .
 	Kang et al. (KR102183179) disclose a multi-axis force torque sensor using strain gauges.
 	Joo et al. (KR101481784) discloses a 6-component load cell.
 	Mukai (JP6618128) disclose a force sensor and bridge circuit configuration method of force sensor.7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/25/22